 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0207-WBS
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   TOKY THY,                                          DATE: December 17, 2018
     aka Osaka Thy,                                     TIME: 9:00 a.m.
15                                                      COURT: Hon. William B. Shubb
                                 Defendant.
16

17                                              STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on December 17, 2018.
21          2.     By this stipulation, defendant now moves to continue the status conference until January
22 22, 2019, and to exclude time between December 17, 2018, and January 22, 2019, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:
24                 a)      The government has represented that the discovery associated with this case
25          includes approximately 100 pages of documents and photographs as well as several audio
26          recordings and body camera footage. The bulk of the discovery was produced to counsel on
27          October 18, 2018. Additional discovery, including body camera footage, was produced and/or
28          made available to counsel for review on December 13, 2018.

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)      Counsel for defendant desires additional time to review this discovery, to consult

 2         with his client, to conduct investigation and research related to the charges, and to otherwise

 3         prepare for trial.

 4                 c)      Counsel for defendant believes that failure to grant the above-requested

 5         continuance would deny him the reasonable time necessary for effective preparation, taking into

 6         account the exercise of due diligence.

 7                 d)      The government does not object to the continuance.

 8                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 9         case as requested outweigh the interest of the public and the defendant in a trial within the

10         original date prescribed by the Speedy Trial Act.

11                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12         et seq., within which trial must commence, the time period of December 17, 2018 to January 22,

13         2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

14         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

15         of the Court’s finding that the ends of justice served by taking such action outweigh the best

16         interest of the public and the defendant in a speedy trial.

17 / / /

18 / / /

19 / / /

20 / / /
21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5 Dated: December 13, 2018                                  MCGREGOR W. SCOTT
                                                             United States Attorney
 6

 7                                                           /s/ DAVID W. SPENCER
                                                             DAVID W. SPENCER
 8                                                           Assistant United States Attorney
 9
10
     Dated: December 13, 2018                                /s/ MATTHEW C. BOCKMON
11                                                           MATTHEW C. BOCKMON
12                                                           Counsel for Defendant
                                                             TOKY THY
13

14

15                                         FINDINGS AND ORDER

16          IT IS SO FOUND AND ORDERED. The Status Conference is continued to January 22, 2019 at

17 9:00 a.m., and time is excluded between December 17, 2018, and January 22, 2019, under Local Code

18 T4.

19          Dated: December 14, 2018

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
